Citation Nr: 0023726	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his son-in-law


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted a 50 percent rating for the veteran's service-
connected PTSD.  The veteran testified at a personal hearing 
before a hearing officer at the RO in December 1997.  In an 
April 1998 decision, the hearing officer granted a 70 percent 
rating for PTSD, effective December 2, 1996, the date the 
veteran's claim for an increased rating was received by the 
RO.  

The veteran submitted evidence directly to the Board with a 
waiver of RO consideration in accordance with 38 C.F.R. 
§ 20.1304 (1999).  

The Board notes that, in his August 2000 Brief in support of 
the veteran's claim, the veteran's representative raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  That issue has not been addressed by the RO, and 
has not been certified for appellate review.  Therefore, it 
will not be addressed in this decision.  It is referred to 
the RO for development, if appropriate, in light of the 
decision below.  


FINDING OF FACT

The veteran's PTSD results in total occupational and social 
impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran served in the 
Republic of Vietnam from December 1968 to October 1969.  He 
participated in ten operations against the enemy in the Quang 
Tri area as a rifleman, a team leader, and a squad leader.  
He was awarded the Combat Action Ribbon.  

A March 1993 Employee Disciplinary Action indicated that the 
veteran's attitude on the job caused disruption in the 
department and negatively affected other employees.  He was 
advised that this was his final warning and that further 
problems would result in termination.  

VA outpatient treatment reports, dated from November 1993 to 
December 1997, indicate that the veteran received counseling 
related to his PTSD.  He reported difficulty with his job and 
it was noted that his ability to interact with others had 
deteriorated.  

At a VA contract examination in December 1995, the veteran 
reported that he was employed as a fork lift operator.  
Mental status evaluation revealed that the veteran was still 
burdened with memories of Vietnam.  He expressed feelings of 
guilt; his affect was depressed and his mood was low.  He 
avoided social contact and shied away from crowds and public 
places.  He was unable to tolerate any noise and had lost 
interest in his hobbies.  There were no signs of any 
delusions or a thought disorder.  His ability to control his 
aggressive outbursts was fair.  He had difficulty focusing or 
concentrating.  His judgment was fair.  The diagnosis was 
delayed PTSD with major depression.  The examiner commented 
that the veteran was unable to maintain effective 
relationships but he had maintained his employment.  His 
Global Assessment of Functioning (GAF) was reported to be 50-
65.  

At a VA contract examination in January 1997, it was noted 
that the veteran drove himself to the appointment.  He 
reported that he had been feeling increased pressure and 
stress from his job as a fork lift operator.  The working 
area was tight and he was afraid that he might hurt other 
people.  He was told by his supervisor that he was not 
working fast enough and he was not efficient.  Mental status 
evaluation revealed that the veteran was highly anxious and 
nervous.  He appeared physically exhausted.  He was very 
jumpy and was unable to tolerate any noise; he could not be 
touched from behind.  He preferred to be alone and did not 
mingle with others because it generated too much anxiety.  
His speech was pressured but there were no signs of 
delusional ideas or a thought disorder.  He denied 
hallucinations.  He was oriented to time, place, and person, 
but he had difficulty focusing his attention.  His mind 
wandered and he got tired and frustrated.  He could follow 
simple directions.  He had difficulty sleeping.  His affect 
was constricted.  His memory for remote and recent events was 
intact.  The diagnosis was chronic PTSD.  It was noted that 
he was not able to tolerate any stress or pressure and that 
he was withdrawn from others.  However, he had maintained 
gainful employment.  His GAF was reported to be 50-55.  

At a personal hearing before a hearing officer at the RO in 
December 1997, the veteran testified that he thought of 
Vietnam daily.  He remarked that he was numb and had lost 
interest in his family, his friends, and his activities.  He 
was jumpy and hyperalert, and he startled easily.  He 
typically slept about two hours per night.  His concentration 
and memory were poor.  He had difficulty with his job and his 
employer told him that he was not producing enough.  

The veteran's son-in-law testified that the veteran had a 
very bad temper and that his personal appearance had been 
failing.  His wife had to tell him to shower and change his 
clothes before they went out.  He had heard the veteran 
speaking of harming himself and he seemed very withdrawn.  
The son-in-law also submitted a written statement, dated in 
October 1997, with similar comments.  

At a VA contract examination in February 1998, the veteran 
reported that he was currently employed as a fork lift 
operator.  He was driven to the examination by his wife 
because he was too nervous and physically exhausted to drive 
two hours to the examination.  He had been in his current 
position for the past six months; however, he found that he 
had difficulty focusing his mind and was unable to 
concentrate on the job.  He had a hard time getting along 
with his co-workers and often became frustrated and lashed 
out.  On one occasion he crashed the fork lift into the wall 
and damaged some equipment.  He was written up on several 
occasions.  He preferred to stay at home all the time and did 
not want to venture outside.  He had difficulty sleeping and 
often tossed and turned at night.  Mental status evaluation 
revealed that the veteran was uptight, nervous, constantly on 
guard, and vigilant.  Under pressure, he became quite 
frustrated and demonstrated increased irritability and 
excitability.  He had pressured speech but there was no 
loosening of association of ideas, no aphasia, and no 
dysarthria.  There were no signs of delusional ideas or a 
thought disorder.  He denied hallucinations.  He had a 
tendency to avoid interaction with others because it brought 
him annoyance and anxiety.  He was afraid he would lose 
control and hurt others.  His affect was constricted and his 
mood was low.  His capacity for impulse control was low.  His 
memory for recent and remote events was intact; and he 
demonstrated reasonably good intellectual capacity.  He was 
able to minimally maintain adequate personal hygiene and 
carry out basic daily living activities.  The impression was 
chronic, combat-related PTSD.  The examiner opined that his 
symptoms caused substantial impairment in the veteran's 
social and occupational capacity.  His GAF was reported to be 
45.  

In a February 1999 VA progress note, the veteran's treating 
psychologist, reported that the veteran was injured on the 
job in September 1997.  He had to leave his job and as a 
result, his PTSD symptoms were exacerbated and had become 
worse.  

In a July 2000 VA progress note, the veteran's treating 
psychologist indicated that the veteran sustained a rotator 
cuff injury in September 1997, which necessitated time off 
from work.  During that period of time, the veteran began to 
experience more frequent intrusive thoughts and memories of 
the combat-related stress he experienced in Vietnam.  His 
PTSD symptoms, which included increased arousal, difficulty 
with concentration, angry outbursts, and an exaggerated 
startle response, increased.  His feeling of emotional 
numbness also became more apparent.  The psychologist opined 
that the veteran was no longer capable of maintaining gainful 
employment because of the severity of his PTSD 
symptomatology.  

II.  Analysis

Initially, the Board notes that, in a December 1997 
statement, the veteran's representative indicated that he 
wished to raise a claim of clear and unmistakable error (CUE) 
regarding the effective date of the grant of service 
connection and the date of payment based on this original 
grant.  He contended that service connection should have been 
granted from November 24, 1993 and payment should have been 
made from December 1, 1993.  He also contended that the 
former National Service Officer "used poor judgment" in not 
filing notices of disagreement with the previous rating 
actions and instead filed claims for increased ratings on the 
veteran's behalf.  The representative subsequently requested 
in his August 2000 Brief that these claims be referred to the 
RO for disposition.  

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  See 38 U.S.C. § 
5109A; 38 C.F.R. § 3.105(a) (1998).  In Russell v. Principi, 
the Court defined CUE as follows:  

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . .[CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made. 

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc).

"In order for there to be a valid claim of [CUE], . . . the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id. at 313.  
Moreover, a CUE claim must identify the alleged error(s) with 
some degree of specificity.  Fugo, 6 Vet. App. 40 (1993).

In this case, the representative asserted that the effective 
date of the grant of service connection and the effective 
date of payment of benefits for PTSD were erroneous.  He did 
not allege what specific regulations or laws were misapplied.  
(A review of the file indicates that the RO utilized the date 
of receipt of the claim as the date of the grant of service 
connection as opposed to the date the claim was signed as 
argued by the representative.  Payment was authorized from 
the first of the month following the date upon which service 
connection was granted.)  The representative also asserted 
that the previous service representative erred in failing to 
file notices of disagreement on the veteran's behalf and 
instead filed claims for increased ratings.  He has not 
asserted that VA committed an error of fact or law; 
therefore, this assertion as such does not constitute a 
viable claim for CUE on the part of VA.  Moreover, he has not 
raised any specifics as to why the VA erred in failing to 
consider statements from the representative as requests for 
increase as opposed to notices of disagreement.  Vague 
statements are not enough to raise a claim of CUE.  "In 
order to warrant review by the Board, a claim of clear and 
unmistakable error must be raised with specificity regarding 
when and how clear and unmistakable error occurred."  
McIntosh v. Brown, 4 Vet. App. 553, 561 (1993).  In summary, 
there is no viable claim of clear and unmistakable error.  

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  See Jackson v. West, 
12 Vet. App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1999).  

The veteran is currently assigned a 70 percent disability 
rating for his service connected PTSD under Diagnostic Code 
(DC) 9411.  A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating will 
be assigned when there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, DC 9411 (1999).  

The record shows that upon VA contract examination in 
February 1998, the examiner found that the veteran's PTSD 
symptomatology had worsened, and he was substantially 
impaired in his social and occupational capacity; however, he 
maintained his employment.  His GAF was found to be 45.  The 
criteria to determine the correct score on the GAF scale are 
found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 41 and 50 contemplates serious 
symptoms which result in serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  While the record does not indicate that the 
veteran experiences gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior, the clinical assessments 
indicate that his anxiety, increased startle response, 
irritability, depression, intrusive thoughts, anger and 
nightmares have steadily worsened, and have made it difficult 
for him to carry out basic daily living activities.  
Furthermore, a VA progress note, dated in February 2000, 
reported that the veteran had become unemployable due to his 
PTSD.  Based on these clinical assessments, the Board finds 
that the veteran's PTSD results in total occupational and 
social impairment.  Hence, a 100 percent rating is warranted.  
See 38 C.F.R. §§ 4.7, 4.126, 4.130, DC 9411.  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

